Case 2:09-cr-20473-VAR-LJM ECF No. 246, PageID.1424 Filed 12/04/20 Page 1 of 4




                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF MICHIGAN
                         SOUTHERN DIVISION


United States of America,

       Plaintiff,                              Case No. 09-20473

v.                                             Hon. Victoria A. Roberts

Rafael Murrey,

       Defendant.
                                  /

     Government’s Response to Defendant’s Emergency Ex Parte
      Motion to Expedite Briefing as to Defendant’s Emergency
          Motion for Compassionate Release [ECF No. 244]

       On Thursday, December 3, 2020, Defendant Rafael Murray filed an

Emergency Motion for Compassionate Release.            (ECF No. 243.)     He

subsequently filed the instant Emergency Ex Parte Motion to Expedite

Briefing as to his Emergency Motion for Compassionate Release, seeking

an expedited scheduling order requiring the Government to respond to

Defendant’s Emergency Motion for Compassionate Release by Monday,

December 7, 2020. The Government respectfully requests that the Court

deny Defendant’s Emergency Ex Parte Motion to Expedite Briefing and

seeks the 14 days provided in Local Rule 7.1(e)(2)(B) to respond to

Defendant’s Motion for Compassionate Release, for the following reasons:
Case 2:09-cr-20473-VAR-LJM ECF No. 246, PageID.1425 Filed 12/04/20 Page 2 of 4




      First, the undersigned counsel was just assigned to this case today,

December 4, 2020.       Moreover, responses to compassionate release

motions require government counsel to collect and review numerous

documents from the Bureau of Prisons before responding, including:

records regarding the administrative process, medical records relating to

Defendant’s health claims, and disciplinary records, if any.             The

Government promptly requested these materials from the Bureau of

Prisons today, but given past experience it is unlikely that we will receive

responsive materials prior to Defendant’s requested response deadline.

Furthermore, the Government does not know how voluminous the

records will be nor what they will say relevant to Defendant’s Motion,

and will need time in which to formulate a response following its review

of those records.

      Additionally, requiring an expedited response to Defendant’s

Emergency Motion for Compassionate Release draws BOP resources

away from its effort to assess the entire prison population to address the

inmates who are most at risk, pose the least danger, and can safely be

granted home confinement.




                                      3
Case 2:09-cr-20473-VAR-LJM ECF No. 246, PageID.1426 Filed 12/04/20 Page 3 of 4




      The Government therefore asks that the Court deny Defendant’s

Emergency Ex Parte Motion to Expedite Briefing and requests the ability

to file a response to Defendant’s Emergency Motion for Compassionate

Release in accordance with the briefing schedule delineated in L.R.

7.1(e)(2)(B).



                                    Respectfully submitted,

                                    MATTHEW SCHNEIDER
                                    United States Attorney

                                    s/Corinne M. Lambert
                                    CORINNE M. LAMBERT
                                    Special Assistant U.S. Attorney
                                    211 W. Fort Street, Suite 2001
                                    Detroit, Michigan 48226
                                    (313) 226-9129
                                    Corinne.Lambert@usdoj.gov

Date: December 4, 2020




                                      4
Case 2:09-cr-20473-VAR-LJM ECF No. 246, PageID.1427 Filed 12/04/20 Page 4 of 4




                          Certificate of Service

      I hereby certify that on December 4, 2020, I electronically filed the

foregoing document with the Clerk of the Court of the Eastern District of

Michigan using the ECF system, which will send notification of such

filing to all counsel of record via electronic mail.



                                    s/Corinne M. Lambert
                                    CORINNE M. LAMBERT
                                    Special Assistant U.S. Attorney
                                    211 W. Fort Street, Suite 2001
                                    Detroit, Michigan 48226
                                    (313) 226-9129
                                    Corinne.Lambert@usdoj.gov




                                      5
